Case 5:19-cr-00018-RWS-CMC Document 35 Filed 01/07/21 Page 1 of 2 PageID #: 100




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 UNITED STATES OF AMERICA                             §
                                                      §
 v.                                                   §                              5:19-CR-18
                                                      §
 DAVID A. KRUEGER, JR.                                §

                                    ORDER ADOPTING
                            THE REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

         The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on January 5, 2021, in the form and manner

 prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

 (document #34). Judge Craven recommended that the Court accept Defendant’s guilty plea and

 conditionally approve the plea agreement. She further recommended that the Court finally adjudge

 Defendant as guilty of Count 1 of the Indictment, which charges a violation of 18 U.S.C. § 1343,

 wire fraud. The Court is of the opinion that the Report and Recommendation should be accepted.

 It is accordingly ORDERED that the Report and Recommendation of the United States Magistrate

 Judge (document #34) is ADOPTED. It is further

         ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

 Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence

 report. It is finally

         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the

 Defendant GUILTY of Count 1 of the Indictment in the above-numbered cause and enters a
Case 5:19-cr-00018-RWS-CMC Document 35 Filed 01/07/21 Page 2 of 2 PageID #: 101




 JUDGMENT OF GUILTY against the Defendant as to Count 1 of the Indictment.

     SIGNED this 7th day of January, 2021.



                                                ____________________________________
                                                ROBERT W. SCHROEDER III
                                                UNITED STATES DISTRICT JUDGE
